Name: Commission Delegated Directive (EU) 2017/1011 of 15 March 2017 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead in white glasses used for optical applications (Text with EEA relevance. )
 Type: Directive_DEL
 Subject Matter: marketing;  mechanical engineering;  technology and technical regulations;  iron, steel and other metal industries
 Date Published: 2017-06-16

 16.6.2017 EN Official Journal of the European Union L 153/25 COMMISSION DELEGATED DIRECTIVE (EU) 2017/1011 of 15 March 2017 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead in white glasses used for optical applications (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU prohibits the use of lead in electrical and electronic equipment placed on the market. (2) Lead-based glasses are used because they have unique combinations of properties and characteristics, such as light transmission performance, optical dispersion, thermal conductivity, birefringence and others. (3) Lead-free optical glasses of alternative designs exist in the form of lead-free glass, plastic lenses and alternative equipment design. Nonetheless, those alternatives that cannot provide for several properties and their combinations comparable to lead-based glasses. (4) Where finding substitutes was relatively straightforward, this has already occurred and substitutes are being used. Alternatives for the remaining applications are still not available. Thus substitution for the full application range is not possible in general. Lead in white glasses used for optical applications should therefore be exempted until 21 July 2021 for categories 1 to 7 and 10. In view of the innovation cycles for this type of optical applications, the duration of this exemption is unlikely to have adverse impacts on innovation. (5) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 6 July 2018 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 6 July 2018. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 15 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex III to Directive 2011/65/EU, point 13(a) is replaced by the following: 13(a) Lead in white glasses used for optical applications Applies to all categories; expires on:  21 July 2023 for category 8 in vitro diagnostic medical devices;  21 July 2024 for category 9 industrial monitoring and control instruments and for category 11;  21 July 2021 for all other categories and subcategories